UNITED STATES DEPARTMENT OF EDUCATION
w
o

x

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

OCT 2 8 20,04

Honorable Randy J . Dunn
Interim State Superintendent of Education
Illinois State Board of Education
100 North First Street
Springfield, Illinois 62777-0001
Dear Dr . Dunn :
This letter is in response to questions raised regarding services to students with
disabilities in East St . Louis. We hope that we have addressed the questions below in a
way that will help you and your staff to resolve the issues in that school district .
1 . What recourse would the district have against the State if IDEA funds were
withheld? Would the district be able to appeal to OSEP?
Part B of the Individuals with Disabilities Education Act (Part B) sets forth, at 20 USC
1413(d) and 34 CFR §300 .197, the procedures that the State educational agency (SEA)
must follow if it determines that it should withhold funds from a local educational agency
(LEA) or State agency . The regulation at 34 CFR §300 .197(a) provides :
(a) In General . If the SEA, after reasonable notice and an opportunity for a
hearing, finds that an LEA or State agency that has been determined to be eligible
under this section is failing to comply with any requirement described in
§§300 .220-300 .250, the SEA shall reduce or may not provide any further
payments to the LEA or State agency until the SEA is satisfied that the LEA or
State agency is complying with that requirement .
Thus, if the SEA determines that an LEA or State agency previously determined to be
eligible may not be complying with an applicable Part B requirement, it must provide that
LEA or State agency with reasonable notice and an opportunity for a hearing .
Part B does not specify the type of hearing that States must make available to an LEA or
State agency in this circumstance . As indicated in the pages from your State's
monitoring manual that were attached to your inquiry, the procedures affording a
subgrantee an opportunity for a hearing at 34 CFR §76 .783 of the Education Department
General Administrative Regulations (EDGAR) are applicable if a subgrantee alleges that
an SEA has violated a Federal statute or regulations in terminating further assistance to a
subgrantee for an approved project . 34 CFR §76 .783(a)(2) . That section cross references

400 MARYLAND AVE., S .W ., WASHINGTON, D .C . 20202
www .ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 - Honorable Randy J . Dunn

the application disapproval hearing procedures in 34 CFR §76 .401(d)(2)-(7) of EDGAR,
and a copy of these EDGAR provisions is enclosed with this letter .
After determining that an LEA or State agency is eligible for a subgrant, if the SEA
determines that it should withhold funds from one of its LEAs or State agencies because
that LEA or State agency is not complying with a particular Part B requirement, the SEA
must provide the hearing before it terminates funding. 34 CFR §76 .401(d)(2) and 34
CFR §76 .783(b) . Under 34 CFR §76 .401(d)(3), the affected applicant must request the
hearing within 30 days of the action of the SEA . Paragraph 76 .401(d)(4) provides that
the SEA must hold a hearing on the record within 30 days of the date of the hearing
request, and must issue its written ruling within 10 days of the date of the hearing . Under
34 CFR §76 .401(d)(5), if as a result of the hearing the SEA does not rescind the
disapproval, the LEA may file, within 20 days of being notified of the results of the
SEA's review, a notice of appeal to the Secretary of Education . The Secretary has
delegated responsibility for appeals under 34 CFR §76 .401(d)(5) involving Part B to the
Assistant Secretary for Special Education and Rehabilitative Services .
The regulation at 34 CFR §76 .401(d)(5) provides that if supported by substantial
evidence, the SEA's findings of fact are final, and 34 CFR §76 .401(d)(6)(ii) provides that
the Secretary can overturn the SEA's action only if it was contrary to the Federal statutes
or regulations that govern the applicable program . Your letter makes reference to a June
27, 2002, decision of the_ former Assistant Secretary for Special Education and
Rehabilitative Services in the appeal under 34 CFR §76 .401(d)(5) by the ABC
Alternative Learning Center of a hearing decision of the Arizona Department of
Education . That decision is an example of a situation where an LEA invoked the
procedures in 34 CFR §76 .401(d)(5), after notice and hearing at the SEA level, to appeal
the State's final action withholding Part B funds from the LEA under 34 CFR
§76.401(d)(5) to the Secretary of Education .
We also have reviewed the procedures referenced in the attached pages from your State's
monitoring manual entitled, "Enforcement of Legal Obligations ." Most of the
information contained there is consistent with applicable Federal requirements ; however,
we have the following comments and suggestions . In the section entitled "Enforcement
of Legal Obligations," language from 20 USC 1413(d) or the implementing Part B
regulation at 34 CFR §300 .197 should be added, since Part B provides for notice and an
opportunity for a hearing in the case of LEA or State agency noncompliance after an
LEA has approved the subgrantee's application . The section entitled Notice and
Opportunity for Hearing on LEA Applications should be modified to include the citation
to and language from 20 USC 1413(c) (Notification to.LEA or State agency in case of
ineligibility) . A reference to the Part B regulation implementing this statutory provision
at 34 CFR §300 .196 also could be added . The language from section 613(a)(8), which is
no longer a current provision of IDEA, should be removed .
2 . Pursuant to 34 CFR §300.360(a) and other than paying for a private provider,
what other mechanisms are there for an SEA to provide special education and
related services directly to children with disabilities in an LEA?

Page 3 - Honorable Randy J . Dunn

Part B sets forth procedures, at 20 USC 1413(h) and 34 CFR §§300 .360 and 300 .361, for
an SEA to follow in using Part B funds, that would otherwise have been available to an
LEA or State agency, for the SEA to provide direct services to children with disabilities
residing in an area served by an LEA or State agency . As referred to in your inquiry, this
authority could be utilized under the circumstances set out at 34 CFR §300 .360(a)(1)-(4)
if the SEA determines that the LEA or State agency :
(1) Has not provided the information needed to establish the eligibility of the
agency under Part B of the Act;
(2) Is unable to establish and maintain programs of FAPE that meet the
requirements of this part ;
(3) Is unable or unwilling to be consolidated with one or more LEAs in order to
establish and maintain the programs ; or
(4) Has one or more children with disabilities who can best be served by a
regional or State program or service-delivery system designed to meet the
needs of these children .
The regulations provide, at 34 CFR §300 .360(c), that the SEA may provide special
education and related services directly, by contract, or through other arrangements, and at
34 CFR §300 .361, in the manner and at the location it considers appropriate (including
regional or State centers) . However, the manner in which the education and services are
provided must be consistent with the Part B statute and regulations (including the least
restrictive environment provisions of §§ 300 .550-300 .560) . The regulations do not
otherwise specify how the SEA meets its direct services obligations, but we find nothing
in Part B that would preclude an SEA from using staff of other LEAs or State agencies, if
the SEA determines that those arrangements would be appropriate .
3. If IDEA funds are withheld, how long should these funds be withheld? What is
the mechanism for reinstating IDEA funds to an LEA?
As explained above, the Part B statute and regulations specify, at 20 USC 1413(d)(1) and
34 CFR §300 .197(a), that if the SEA determines, after reasonable notice and an
opportunity for a hearing, that an LEA or State agency that has been determined to be
eligible under this section is failing to comply with any requirement, the SEA shall
reduce or not provide any further payments to the LEA or State agency until the SEA is
satisfied that the LEA or State agency is complying with that requirement. If the SEA
utilizes this authority, Part B does not specify a time period for the SEA to use to
determine whether the LEA or State agency has come into compliance . However, once
the SEA determines that the LEA or State agency has come into compliance, it would be
appropriate for the SEA to send a letter, informing the LEA or State agency of its
decision to end the withholding and of the basis on which the SEA has determined that it
is satisfied that the LEA or State agency is complying with Part B .

Page 4 - Honorable Randy J . Dunn

I hope that this clarification is helpful and encourage you to contact Cynthia Bryant at
(202) 245-7284 or Larry Ringer at (202) 245-7496 of my office for further assistance .

Sincerely,

P492~~'9 . hzc-le-j /-ZStephanie Smith Lee
Director
Office of Special Education Programs

cc: Dr. Christopher A . Koch
Enclosure

